DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the turbine engine, mechanical casing, double degasser, air inlet casing of a compressor and the oil outlet from the degasser opens into an oil tank must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show critical structure including the duct, accessory case, degasser and double degasser in an understandable manner as described in the specification.  For example, isolation means (duct) (40) is shown in fig. 2 but not fig 3.  The accessory case (30) in fig. 2 appears to contain a degasser, a nozzle and two pinions.  Yet accessory case (30) shown in fig. 3 appears to be an enlargement of the dotted rectangle from fig. 2 that only contains what is assumed to be the unlabeled degasser.  It is unclear if figures 2 and 3 are the same invention.  If so, proper understanding of the invention is difficult and confusing with some details only shown in one figure and other details shown in the other figure.   Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Lines 16 and 17 each recite “the air…”.  It is unclear which air is being claimed.  The air-oil mixture?  Oil mist?  Or different air?
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Lines 15/16 recite “said degasser, and comprising a double degasser”.  It is unclear what is being claimed, a gasser or a double degasser or both.
Claim 1 recites the limitation "the mixture" in lines 4, 5 and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 4 recites “said enclosure”.  It is unclear if this is the first enclosure or second enclosure from claim 1.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites “said degasser is arranged between the mechanical casing and an air inlet casing of a compressor of the turbine engine.”  It is unclear what is being claimed.  What is an air inlet casing of a compressor?  Where is it on the turbine engine?  What is a mechanical casing?  Is it an accessory case?
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Beginning on line 3, claim 6 recites “said drive shaft of said degasser passes through said mechanical casing, said mechanical casing forming said isolation means of said mixture with respect to the oil mist of the mechanical casing.”  It appears drive shaft 52 of the degasser passes through dotted line accessory case 30 in figure 3. Are figures 2 and 3 the same embodiment?  In figure 2, the degasser appears to be inside the mechanical casing.  Claim 6, line 2, requires “said degasser is arranged outside said mechanical casing”.  If claim 6 refers to figure 3, where is said isolation means?  How does the accessory case shown as a dotted line in figure 3 isolate a mixture of oil and gas from an oil mist? The dotted line doesn’t seem to indicate structure, only an area.   It also appears degasser (20) is arranged 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH11117709.

As per claim 1, JPH ‘709 discloses a system for deoiling an air-oil mixture (para [0014]) for pressurizing pressurized enclosures of a turbine engine (paras [0001, 0002]), said system comprising:
 	 at least one centrifugal degasser (3) [centrifugal separation mechanism] comprising an enclosure (2) [gear case] for the separation of the mixture arranged around a drive shaft (5), an inlet (near 15, fig. 2) of the mixture into said enclosure, and an air outlet (18)  for deoiled air and an oil outlet (19)  for oil extracted from said mixture,
	 at least one mechanical casing (1) [accessory drive gearbox] of the turbine engine comprising a plurality of mechanical parts (figs. 1-4) (para [0014]), of which at least one (10) [gear] is mechanically connected to said drive shaft (5) of said degasser (3) so as to drive degasser rotationally, said casing (1) being configured to contain an oil mist for lubricating said mechanical parts,
 	 wherein said deoiling system comprises the means (15) [introduction pipe] to isolate said air-oil mixture (para [0019]) with respect to the oil mist (para [0014]) of said mechanical casing (1), such that 

    PNG
    media_image1.png
    337
    610
    media_image1.png
    Greyscale

As per claim 2, JPH ‘709 as set forth above, discloses said isolation means (15) of said mixture comprises a duct (15) (fig. 1) connecting directly said air outlet (18) and said oil outlet (19) of said pressurized enclosures to said inlet (near 15, fig. 2) of said mixture in said enclosure of said degasser (3), such that said mixture of the pressurized enclosures directly supplies said degasser (3) without interacting with said oil mist of the mechanical casing (1).  Examiner interprets the air and oil mixture cannot interact with the oil mist because the isolation means (15) (fig. 1) is directly fed to a degasser.

As per claim 3, JPH ‘709 as set forth above, discloses said degasser (3) is housed in said mechanical casing (1) and said duct (15) passes through said mechanical casing (1) (para [0019).

As per claim 4, JPH ‘709 as set forth above, discloses said drive shaft (5) of said degasser (3) is hollow and forms at least one portion of said duct (15) connecting said pressurized enclosures (paras [0001, 0002, 0014]) of the turbine engine to the inlet (near 15, fig. 2).

As per claim 5, JPH ‘709 as set forth above, as best understood, discloses said degasser (3) is arranged between the mechanical casing (1) and an air inlet casing of a compressor (4) (fig. 3) of the turbine engine.  Examiner interprets end (2a) of the casing is on one side of the degasser and air inlet casing of a compressor (4) is on the other side of the degasser. 

As per claim 7, JPH ‘709 as set forth above, discloses the mechanical casing (1) is one of a reduction gear casing or an accessory case (1) (para [0014]) of the turbine engine (para [0001]).

As per claim 8, JPH ‘709 as set forth above, discloses said oil outlet (19) from said degasser (8) opens into said casing (1) (figs. 2, 3).  Shown in both figures near discharge port for oil 8.

As per claim 10, JPH ‘709 as set forth above, discloses a turbine engine (para [0001]) comprising a deoiling system (paras [0003, 0004]) Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JPH11117709.

As per claim 9, JPH ‘709 as set forth above, does not disclose said oil evacuation outlet from said degasser opens into an oil tank.   However, Examiner takes official notice that turbine engines used in aviation use closed loop lubrication systems including a reservoir or tank.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to route an oil outlet from the degasser of JP ‘’709 to a tank for the purpose of recycling oil in a closed loop system.


Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a system for deoiling an air-oil mixture for pressurizing pressurized enclosures of a turbine engine, said system comprising including at least one centrifugal degasser comprising an enclosure for the separation of the mixture arranged around a drive shaft, an inlet of the mixture into said enclosure, and an air outlet for deoiled air and an oil outlet for oil extracted from said mixture, at least one mechanical casing of the turbine engine comprising a plurality of mechanical parts, of which at least one is mechanically connected to said drive shaft of said degasser so as to drive degasser rotationally, said casing being configured to contain an oil mist for lubricating said mechanical parts, wherein said deoiling system comprises the means to isolate said air-oil mixture with respect to degasser  is arranged outside said mechanical casing and said drive shaft of said degasser passes through said mechanical casing, said mechanical casing forming said isolation means of said mixture with respect to the oil mist of the mechanical casing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654